Exhibit 10.1


JOINDER AGREEMENT

        This JOINDER AGREEMENT is made and entered into as of the 30th day of
May, 2007, by and among GRIP ACQUISITION CORPORATION, an Iowa corporation
(“MergerCo”), International Wrestling Institute & Museum an Iowa not-for-profit
corporation (the “Joining Stockholder”), and ROY J. CARVER, JR. (the
“Shareholder”) and relates to that certain Voting Agreement (the “Voting
Agreement”) dated as of December 5, 2006, between MergerCo and the Shareholder.

        WHEREAS, simultaneously with the execution of the Agreement and Plan of
Merger, dated as of December 5, 2006, by and among MergerCo, Bridgestone
Americas Holding, Inc. and Bandag, Incorporated (the “Merger Agreement”),
MergerCo and the Shareholder entered into the Voting Agreement pursuant to which
the Shareholder agreed to, among other things, vote his Owned Shares in favor of
the adoption of the Merger Agreement and approval of the Merger (as defined in
the Merger Agreement) at the Shareholder Meeting; and

        WHEREAS, the Shareholder wishes to assign 2,000 shares of Class A Common
Stock, par value $1.00 per share, of Bandag, Incorporated (the “Assigned
Shares”) to the Joining Stockholder; and

        WHEREAS, MergerCo is willing to consent to such transfer of the Assigned
Shares as a Transfer to a Permitted Transferee pursuant to Section 2.3 of the
Voting Agreement, provided that the Joining Stockholder becomes a party to the
Voting Agreement, and the Joining Stockholder desires to do so in accordance
with the terms hereof.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Joinder Agreement agree as
follows:

        1.     Agreement to be Bound. The Joining Stockholder acknowledges and
agrees that, upon the execution of this Joinder Agreement, it shall (a) join and
become a party to the Voting Agreement and shall be fully bound by, and subject
to, all of the covenants, terms and conditions of the Voting Agreement as though
an original party thereto (including but not limited to, the Agreement to Vote
and Restrictions on Transfers pursuant to Article II of the Voting Agreement,
and the Additional Covenants pursuant to Article IV of the Voting Agreement);
(b) perform all obligations, duties and liabilities of the Shareholder pursuant
to the Voting Agreement with respect to the Assigned Shares; and (c) be deemed a
“Shareholder” thereunder for all purposes.

        2.     Consent. MergerCo consents to the Shareholder’s Transfer of the
Assigned Shares to the Joining Stockholder as a Permitted Transferee.

        3.     Assumption of Liability. The Shareholder hereby assumes joint and
several liability for any and all obligations, duties and liabilities of the
Joining Stockholder with respect to the Assigned Shares under the Voting
Agreement.

--------------------------------------------------------------------------------

        4.     Representations and Warranties of Shareholder and Joining
Stockholder. Each of the Shareholder and the Joining Stockholder jointly and
severally represents and warrants to MergerCo that it has the requisite capacity
and authority to execute and deliver this Joinder Agreement and to fulfill and
perform his or its obligations hereunder. This Joinder Agreement has been duly
and validly executed and delivered by the Shareholder and the Joining
Stockholder and constitutes a legal, valid and binding agreement of the
Shareholder and the Joining Stockholder enforceable by MergerCo against the
Shareholder and the Joining Stockholder in accordance with its terms, except as
such may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors’ rights generally and by general equitable principles.

        5.     Representations and Warranties of MergerCo. MergerCo represents
and warrants to the Shareholder and the Joining Stockholder that it has the
requisite capacity and authority to execute and deliver this Joinder Agreement
and to fulfill and perform his or its obligations hereunder. This Joinder
Agreement has been duly and validly executed and delivered by MergerCo and
constitutes a legal, valid and binding agreement of MergerCo enforceable by the
Shareholder and the Joining Stockholder against MergerCo in accordance with its
terms, except as such may be limited by bankruptcy, insolvency, reorganization
or other laws affecting creditors’ rights generally and by general equitable
principles.

        6.     Binding Effect. This Joinder Agreement shall be binding upon and
shall inure to the benefit of, and be enforceable by, MergerCo, the Shareholder,
the Joining Stockholder and their respective heirs, personal representatives,
successors and assigns.

        7.     Assignment. Neither this Joinder Agreement nor any right,
interest or obligation hereunder may be assigned by any party hereto, in whole
or part (whether by operation of law or otherwise), without the prior written
consent of the other parties hereto and any attempt to do so will be null and
void.

        8.     Amendments. This Joinder Agreement may not be amended except by
written agreement signed by all of the parties to this Joinder Agreement.

        9.     Counterparts. This Joinder Agreement may be executed in one or
more counterparts, each of which shall be deemed to constitute an original and
shall become effective when one or more counterparts has been executed by each
party hereto and delivered to the other party.

        10.     Capitalized Terms. Capitalized terms used in this Joinder
Agreement and not defined herein shall have the meanings ascribed to such terms
in the Voting Agreement and the Merger Agreement.

--------------------------------------------------------------------------------

        11.     Governing Law. This Joinder Agreement shall be governed by and
construed in accordance with the laws of the State of Iowa (without reference to
such State’s conflicts of laws provisions).

        IN WITNESS WHEREOF, the parties hereto have executed this Joinder
Agreement as of the date first above written.

MERGERCO:
  GRIP ACQUISITION CORPORATION

  By:  /s/ Saul Solomon Name:  Saul Solomon Title:  President

  JOINING STOCKHOLDER:
  INTERNATIONAL WRESTLING INSTITUTE & MUSEUM

  By:  /s/ Mike Chapman Name:  Mike Chapman Title:  Executive Director

  SHAREHOLDER

  /s/ Roy J. Carver, Jr. Roy J. Carver, Jr.